                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                                              CASE No C 4:19-cv-01296-HSG
Encompass Insurance Company

                                 Plaintiff(s)
                                                              STIPULATION AND ORDER
 v.
                                                              SELECTING ADR PROCESS
Samsung Electronics America, Inc.
                                 Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
   rn Early Neutral Evaluation (ENE) (ADR L.R. 5)
      � Mediation (ADR L.R. 6)
      rn   Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
      � Private ADR (specify process and provider)
        Mediation with Rachel Ehrlich (Judicate West)
The parties agree to hold the ADR session by:
      � the presumptive deadline (90 days from the date ofthe order referring the case to ADR)
      ID other requested deadline:

 Date: 812012019                                              Isl Amanda R. Stevens
                                                              Attorney for Plaintiff
 Date: 8120/2019                                              Isl Dennis J. Rhodes
                                                              Attorney for Defendant

 □X        IT IS SO ORDERED.
  □        IT IS SO ORDERED WITH THE FOLLOWING MODlFICA TIONS:


 DATE: 8/22/2019
                                                              U.S. DISTRICT JUDGE



 fmpuru.1111 f E-fl/e thisform in ECF usi11g the appropriate even/ among these choices: '"Slipulalion & Proposed Order
 Selecting Mediation" or "Stipulation & Proposed Order Selecting ENE" or '"Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge" or "Stip11/ation & Proposed Order Selecting Private A DR."
 FormADR-Stiprev 1-15-10/9
